                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KATHY LOU THICK,

            Plaintiff,                           Case No. 18-cv-10154

v.                                               Paul D. Borman
                                                 United States District Judge
ACTING COMMISSIONER
OF SOCIAL SECURITY,                              Patricia T. Morris
                                                 United States Magistrate Judge
          Defendant.
_________________________/

ORDER (1) ADOPTING THE MAGISTRATE JUDGE’S NOVEMBER 29, 2018
          REPORT AND RECOMMENDATION (ECF NO. 19),
                (2) GRANTING PLAINTIFF’S MOTION
              FOR SUMMARY JUDGMENT (ECF NO. 15),
                (3) DENYING DEFENDANT’S MOTION
           FOR SUMMARY JUDGMENT (ECF NO. 17), AND
           (4) REMANDING FOR FURTHER PROCEEDINGS
            UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)

      On November 29, 2018, Magistrate Judge Patricia T. Morris issued a Report

and Recommendation to GRANT Plaintiff’s Motion for Summary Judgment, DENY

Defendant’s Motion for Summary Judgment, and REMAND this matter for further

administrative proceedings. Having reviewed the Report and Recommendation, and

there being no timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R.

72.1(d), the Court ADOPTS the Report and Recommendation (ECF No. 19),

GRANTS Plaintiff’s Motion for Summary Judgment (ECF No. 15), DENIES

                                       1
Defendant’s Motion for Summary Judgment (ECF No. 17), and REMANDS the

matter for further proceedings under Sentence Four of 42 U.S.C. § 405(g), consistent

with Magistrate Judge Morris’s analysis in her November 29, 2018 Report and

Recommendation.

IT IS SO ORDERED.




                                      s/Paul D. Borman
                                      PAUL D. BORMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 19, 2018




                                         2
